                                                                   Case 2:19-bk-24804-VZ              Doc 332 Filed 02/14/20 Entered 02/14/20 13:15:15                             Desc
                                                                                                       Main Document     Page 1 of 5


                                                                   1    Richard M. Pachulski (CA Bar No. 90073)
                                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    E-mail: rpachulski@pszjlaw.com
                                                                                 jdulberg@pszjlaw.com
                                                                   6             mpagay@pszjlaw.com

                                                                   7    [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                   8
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                   LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                   Case No.: 2:19-bk-24804-VZ
                                                                  12
                                                                       YUETING JIA,1
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                            Chapter 11
                                           ATTORNEYS AT LAW




                                                                                                           Debtor.
                                                                  14                                                           SECOND STIPULATION TO EXTEND
                                                                                                                               DEADLINE PURSUANT TO FED. R. BANKR. P.
                                                                  15                                                           4007(C) AS TO LIUHUAN SHAN

                                                                  16
                                                                                                                               [No Hearing Required]
                                                                  17

                                                                  18

                                                                  19             This Stipulation (the “Stipulation”), is made by and between Yueting Jia, debtor and debtor
                                                                  20    in possession (the “Debtor”) in the above-captioned chapter 11 case (the “Chapter 11 Case”) and
                                                                  21    Liuhuan Shan (“Liuhuan” and, together with the Debtor, the “Parties”), with reference to the
                                                                  22    following facts.
                                                                  23                                                              RECITALS
                                                                  24             A.       On October 14, 2019, the Debtor filed a voluntary petition under chapter 11 of title 11
                                                                  25    of the United States Code (the Bankruptcy Code”) in the District of Delaware.
                                                                  26             B.       The date first set for the Debtor’s meeting of creditors pursuant to section 341(a) of
                                                                  27

                                                                  28    1
                                                                          The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                        91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                        DOCS_LA:327607.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 332 Filed 02/14/20 Entered 02/14/20 13:15:15                 Desc
                                                                                                     Main Document     Page 2 of 5


                                                                   1   the Bankruptcy Code in the Chapter 11 Case was December 6, 2019.

                                                                   2           C.       On December 19, 2019, the Chapter 11 Case was transferred to the United States

                                                                   3   Bankruptcy Court for the Central District of California (the “Bankruptcy Court”).

                                                                   4           D.       Federal Rule of Bankruptcy Procedure 4007(c) states, in pertinent part, “…. a

                                                                   5   complaint to determine the dischargeability of a debt under § 523(c) shall be filed no later than 60

                                                                   6   days after the first date set for the meeting of creditors under § 341(a).” Therefore, the initial

                                                                   7   deadline to file a complaint to determine the dischargeability of a debt under Bankruptcy Code

                                                                   8   section 523(c) in the Chapter 11 Case was February 4, 2020 (the “Rule 4007(c) Deadline”).

                                                                   9           E.       On February 4, 2020, the Parties filed a Stipulation to Extend Deadline Pursuant to

                                                                  10   Fed. R. Bankr. P. 4007(C) As to Liuhuan Shan (the “First Stipulation”) [Docket No. 294], which was

                                                                  11   approved by order entered on February 6, 2020 [Docket No. 307]. The First Stipulation extended
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the Rule 4007(c) Deadline from February 4, 2020 to February 18, 2020.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           F.       In order to continue discussions between the Parties regarding issues relating to the
                                           ATTORNEYS AT LAW




                                                                  14   Debtor’s bankruptcy case, the Parties have agreed to a further extension of the Rule 4007(c)

                                                                  15   Deadline on the terms set forth below.

                                                                  16           NOW, THEREFORE, it is hereby agreed between the Parties, as follows:

                                                                  17           1.       The Rule 4007(c) Deadline, only as to Liuhuan, shall be further extended from

                                                                  18   February 18, 2020, to March 19, 2020.

                                                                  19           2.       Nothing in this Stipulation shall in any way be construed as or deemed to be evidence

                                                                  20   of or reflect an admission on behalf of any Party regarding any claim or right that such Party may

                                                                  21   have against any other Party unless such claim or right is specifically addressed in this Stipulation.

                                                                  22           3.       This Stipulation may not be modified, amended, altered, changed, or waived except in

                                                                  23   a writing signed by all of the Parties.

                                                                  24           4.       Each of the signatories hereto represents and warrants that s/he is authorized to enter

                                                                  25   into this Stipulation by each entity on whose behalf s/he is executing the Stipulation.

                                                                  26           5.       The Parties agree that there are no third-party beneficiaries to this Stipulation.

                                                                  27

                                                                  28

                                                                                                                            2
                                                                       DOCS_LA:327607.1 46353/002
Case 2:19-bk-24804-VZ             Doc 332 Filed 02/14/20 Entered 02/14/20 13:15:15                   Desc
                                   Main Document     Page 3 of 5



 1           6.       This Stipulation may be executed in multiple counterparts by facsimile or email
 2   signatures, each of which shall be deemed an original. A facsimile or email signature delivered by
 3   portable data format (.pdt) shall be deemed an original.
 4           7.       This Stipulation and the communications in connection with its negotiation will not
 5   be introduced into evidence in the trial of or in any deposition relating to any claims or causes of
 6   action between the Parties, or be used in any manner in any litigation or otherwise, except to enforce
 7   the terms of the Stipulation.
 8           8.       The Bankruptcy Court shall retain exclusive jurisdiction to resolve any dispute arising
 9   from or related to the interpretation or enforcement of this Stipulation, to the fullest extent of the
10   Bankruptcy Court's authority under applicable law.
11
     Dated: February 14, 2020                    PACHULSKI STANG ZIEHL & JONES LLP
12
13                                                By     Isl Malhar S. Pagay
                                                         Richard M. Pachulski
14                                                       Jeffrey W. Dulberg
                                                         Malhar S. Pagay
15
                                                         [Proposed] Attorneys for Debtor and
16                                                       Debtor in Possession
17
     Dated: February 14, 2020                    CURTIS, MALLET-PREVOST, COLT &
18                                               MOS�
19
20
21
                                                 By
                                                         �d     _,,,::;;,'

                                                         Peter Buenger
                                                                             _,:;;,;
                                                                                       .



22                                                       Attorneys for Creditor, Liuhuan Shan

23
24
25
26
27
28

     DOCS_LA:327607.1 463S3I002
            Case 2:19-bk-24804-VZ                 Doc 332 Filed 02/14/20 Entered 02/14/20 13:15:15                                       Desc
                                                   Main Document     Page 4 of 5


                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): SECOND STIPULATION TO EXTEND
 DEADLINE PURSUANT TO FED. R. BANKR. P. 4007(C) AS TO LIUHUAN SHAN will be served or was
 served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
 below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 14, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
 the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) February 14, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 14, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


  VIA PERSONAL DELIVERY
  United States Bankruptcy Court
  Central District of California
  Attn: Hon. Vincent Zurzolo
  Edward R. Roybal Federal Bldg./Courthouse
  255 East Temple Street, Suite 1360
  Los Angeles, CA 90012

                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 14, 2020            Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327284.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 332 Filed 02/14/20 Entered 02/14/20 13:15:15                                       Desc
                                              Main Document     Page 5 of 5


SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327284.1 46353/002
